Dear Mr. Caswell:
Your request for an Attorney General's Opinion on behalf of the Acadia Parish School Board regarding the sales and use tax exclusion provided for in La.R.S. 47:337.10(l)(3)(a) has been assigned to me for research and reply.
You ask whether La.R.S. 47:337.10(l)(3)(a) authorizes a sales and use tax exclusion for butane or propane used in farm grain dryers by rice farmers.
Under La.R.S. 47:337.10(l)(3)(a), a political subdivision may provide an exclusion from its sales and use tax "for any other machinery, equipment, supplies, materials, or services used or consumed in the business of farming," pursuant to La.R.S. 47:337.10(l)(1)." The exclusion applies only if the political subdivision has adopted them by ordinance.1
La.R.S. 47:337.6 provides the definitional section of the Uniform Local Sales Tax Code, which includes La.R.S. 47:337.10. A political subdivision is defined as "a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to levy and collect a sales and use tax."2 [Emphasis added.] Thus, a school board is considered a political subdivision for purposes of La.R.S. 47:337.10(l)(3)(a).
The ultimate issue here is whether the butane or propane used in farm grain dryers by rice farmers is considered "machinery, equipment, supplies, materials, or services" under La.R.S. 47:337.10(l)(3)(a).
Unfortunately, there is no definition of the term "materials" in Title 47. Following the requirement of La.C.C. Art. 11, which states that "[t]he words of a law must be given *Page 2 
their generally prevailing meaning," we therefore turn to a dictionary definition of that term. According to the Random House Unabridged Dictionary, "materials" are "the articles or apparatus needed to make or do something."3 Considering that the butane or propane is needed to dry the rice so that it may be sold, we believe butane or propane used in farm grain dryers by rice farmers would be considered materials under La.R.S. 47:337.10(l)(3)(a).
Considering the foregoing statutory authority, it is the opinion of this office that, pursuant to La.R.S. 47:337.10(l)(3)(a), the Acadia Parish School Board may provide an exclusion from its sales and use tax for butane or propane used in farm grain dryers by rice farmers.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL Attorney General
BY:__________________________ BENJAMIN A. HUXEN II Assistant Attorney General
JDC/BAH II
1 La.R.S. 47:337.10(I); LAC 61:I.4301.
2 La.R.S. 47:337.6(2).
3 Dictionary.com, Dictionary.com Unabridged (v 1.1), Random House., Inc. http://dictionary.reference.com/browse/materials (last visited: January 04, 2010)